     Case 3:20-cv-00052-GEC Document 5 Filed 12/23/20 Page 1 of 4 Pageid#: 10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

MITCH TAEBEL                                  )
                                              )       Civil Action No. 3:20CV00052
        Plaintiff,                            )
                                              )       MEMORANDUM OPINION
v.                                            )
                                              )       By: Hon. Glen E. Conrad
UNIVERSITY OF VIRGINIA,                       )       Senior United States District Judge
SEMESTER AT SEA                               )
                                              )
        Defendant.                            )

        Mitch Taebel, a prisoner proceeding pro se, commenced this action by filing a complaint

against “University of Virginia, Semester at Sea.” The plaintiff has not paid the filing fee but will

be granted leave to proceed in forma pauperis for purposes of initial review of his complaint. For

the following reasons, the court concludes that the case must be dismissed for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                           Background

        Taebel alleges in his complaint that he was unlawfully expelled in 2007 from the

University of Virginia’s Semester at Sea program “in violation of due process and equal

protections.” Compl. at 1, ECF No. 1. Taebel asserts he “was the last person who should have

received an expulsion” and explains that he “was expelled after taking bread from the pantry.” Id.

at 1–2. Taebel’s complaint names the “University of Virginia, Semester at Sea” as its lone

defendant and does not identify a form of relief sought.

                                       Standard of Review

        Under 28 U.S.C. § 1915(e), which governs in forma pauperis proceedings, the court has a

mandatory duty to screen initial filings. Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656–57 (4th

Cir. 2006). The court must dismiss a case “at any time” if the court determines that the complaint
  Case 3:20-cv-00052-GEC Document 5 Filed 12/23/20 Page 2 of 4 Pageid#: 11




(1) “is frivolous or malicious,” (2) “fails to state a claim on which relief may be granted,” or (3)

“seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B).

       The standards for reviewing a complaint for dismissal for failure to state a claim under §

1915(e)(2)(B) are the same as those which apply when a defendant moves for dismissal under

Federal Rule of Civil Procedure 12(b)(6). De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir.

2003). Thus, in reviewing a complaint under this statute, the court must accept all well-pleaded

factual allegations as true and view the complaint in the light most favorable to the plaintiff.

Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotation marks omitted). To

survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570).

                                            Discussion

       As stated previously, Taebel’s complaint alleges that Taebel was unlawfully expelled in

2007 from the University of Virginia’s Semester at Sea program “in violation of due process and

equal protections.” Compl. at 1. Because Taebel’s complaint references “due process and equal

protections” and names a public institution as defendant, the court construes the complaint as

being brought pursuant to 42 U.S.C. § 1983. Section 1983 provides a cause of action against any

person who, under color of state law, causes the deprivation of another person’s rights under the



                                                 2
  Case 3:20-cv-00052-GEC Document 5 Filed 12/23/20 Page 3 of 4 Pageid#: 12




Constitution or laws of the United States. 42 U.S.C. § 1983. For the following reasons, the court

concludes that Taebel’s complaint fails to state a claim and must be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

        The court first notes that Taebel’s complaint merely references “due process and equal

protections” without providing any factual support. This conclusory allegation is insufficient to

state a claim upon which relief can be granted. See Vista-Graphics, Inc., v. Va. Dep’t of Transp.,

682 F. App’x 231, 237 (4th Cir. 2017) (holding that the plaintiffs’ “single passing reference in

their complaint to the Equal Protection Clause” was insufficient to state a claim).

        Second, Taebel’s claim is also clearly time-barred.                The statute of limitations for

constitutional claims under § 1983 is borrowed from the forum state’s personal injury statute. See

Wilson v. Garcia, 471 U.S. 261, 276 (1985). In Virginia, the statute of limitations for personal

injury actions is two years. Va. Code Ann. § 8.01-243(A) (2020). A plaintiff seeking to bring a

civil rights action under § 1983 in Virginia must therefore do so within two years after the cause of

action accrues. The question of when a cause of action accrues under § 1983 is governed by

federal law. Wallace v. Kato, 549 U.S. 384, 388 (2007). Under federal law, accrual occurs

“when the plaintiff has a complete and present cause of action, that is, when the plaintiff can file

suit and obtain relief.” Id. Taebel’s complaint is thus time-barred and subject to dismissal for

failure to state a claim, as the expulsion for which he seeks relief allegedly occurred in 2007,

thirteen years ago. See Jones v. Bock, 549 U.S. 199, 215 (2007) (“A complaint is subject to

dismissal for failure to state a claim if the allegations, taken as true, show the plaintiff is not

entitled to relief. If the allegations, for example, show that relief is barred by the applicable

statute of limitations, the complaint is subject to dismissal . . . .”).




                                                    3
  Case 3:20-cv-00052-GEC Document 5 Filed 12/23/20 Page 4 of 4 Pageid#: 13




                                            Conclusion

        For the reasons stated, the court will dismiss Taebel’s complaint without prejudice for

failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the plaintiff.

                     UG day of December, 2020.
        DATED: This _____

                                              _______________________________
                                                Senior United States District Judge




                                                  4
